 LOCAL 399, IBEWLocal 399, International Brotherhood of ElectricalWorkers and Illinois Bell Telephone Company.Case 38-CC-339April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 15, 1977, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled limited exceptions' and a brief in support of theAdministrative Law Judge's Decision, and Respon-dent filed a brief in answer to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Contrary to our dissenting colleague's view and inagreement with the Administrative Law Judge, wereject Respondent's work-preservation defense. Re-spondent had no bargaining relationship with theState of Illinois. Its picketing was not addressed tothe State's labor relations vis-a-vis its own employeesbut was designed to satisfy Respondent's objectivesin its relationship with Illinois Bell. Therefore, thepicketing violated Section 8(b)(4) of the Act. UnitedBrotherhood of Carpenters & Joiners of A merica, Local112, AFL-CIO (Summit Valley Industries), 217NLRB 902, 917-918 (1975). In view of this finding,we find it unnecessary to pass on the AdministrativeLaw Judge's further finding that Respondent had nowork-preservation clause in its contract with IllinoisBell and his discussions of the consequences thatflow from the lack of such a clause in that contract.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local 399,International Brotherhood of Electrical Workers,The General Counsel's motion to correct certain inadvertent errors inthe Administrative Law Judge's Decision is noted and the Decision has beencorrected accordingly.2 Hereinafter the State.235 NLRB No. 70Springfield, Illinois, its officers, agents, and represen-tatives shall take the action set forth in the saidrecommended Order.MEMBER MURPHY, dissenting:Contrary to my colleagues I find that RespondentLocal 399 IBEW's objective in picketing was thepreservation of unit work, and that it lawfullypicketed the primary employer, the State of Illinois,2in furtherance of that objective. I would, therefore,dismiss the complaint against the Union.Briefly, the facts are as follows: For several yearsprior to the dispute herein, the State leased Bell linesto transmit data between its facilities in Springfieldand Urbana.3When problems developed in thetransmission lines owned by Bell, the work oflocating the problems (herein called fault isolation)was performed at the State's facilities by Bellemployees who were represented by Respondent.The present dispute arose when the State decided-in the interest of economy and efficiency-to per-form this work with its own employees rather thanwith Bell employees. To accomplish this, it leasedadditional equipment called jack panels from Bell.When state employees began performing the work,Respondent picketed the state facilities on May 10,1976, carrying signs reading as follows:NOTICE TO PUBLIC, STATE OF ILL DEP. OF GEN'LSVCS TELECOMMUNICATIONS DIV. IN VIOLATION OFCONTRACT OF IBEW LOCAL 399. INFORMATIONALPICKET.At the same time, the pickets passed out leaflets morefully describing the nature of the dispute.4Employ-ees of the State's building and maintenance staff inSpringfield refused to cross the picket line.On the day of the picketing state officials met withRespondent's representatives, who claimed for theemployees they represented the work of fault isola-tion on Bell-owned equipment using jack panels.State officials asked Respondent's representativeswhether the picketing would cease if the Staterefrained from using the testing equipment. Theyanswered that the problem would be taken care ofthat afternoon. Later that afternoon the pickets wereremoved from state office facilities.The Board's approach to a case of this nature is setforth in Local Union No. 438, Plumbers (George KochSons, Inc.), 201 NLRB 59, 64 (1973), wherein theBoard stated:3 There are two facilities involved: the state office building in Springfieid.Illinois, and the computer center at the University of Illinois in Urbana.4 See the Administrative Law Judge's Decision for the text of the leaflet.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARD...the Board has always proceeded with ananalysis of (1) whether under all the surroundingcircumstances the union's objective was work preser-vation and then (2) whether the pressures exertedwere directed at the right person, ie., at the primaryin the dispute .... In following this approach,however, our analysis has not nor will it ever be amechanical one, and, in addition to determining,under all the surrounding circumstances, whetherthe union's objective is truly work preservation,we have studied and shall continue to study notonly the situation the pressured employer findshimself in but also how he came to be in thatsituation. [Emphasis supplied.]5I consider first whether the picketing was directedagainst the primary employer. In determining thisquestion, the Board has consistently looked to seewho had the "right to control" the work. Here theState has such control since only the State, at allrelevant times, possessed the power and authority toassign the work in dispute.Despite this, my colleagues in the majority adoptthe Administrative Law Judge's finding that Bell isthe primary employer. The Administrative LawJudge based his conclusion on his finding that theUnion claimed the work under the terms of itscontract with Bell and his finding that Bell acted inviolation of that agreement. This conclusion, in myopinion, ignores the realities of the situation. It isundisputed that the State-having contracted out thework in dispute herein to Bell for a substantial periodof time-thereafter reclaimed it and assigned it to itsown employees. Bell had no power to prevent theState from taking this action, and, after the Stateacted, Bell retained no authority to assign such workto its own employees. The State alone had the powerto assign the work in question. Applying the right-to-control test, it is obvious that Bell was not theprimary employer at the time of the dispute. If notBell, then to whom could the Union look to resolveits dispute? The answer is obvious. It was the State,since it had exclusive "right of control" over theassignment of the work.The second factor to be considered is whetherRespondent's objective was work preservation. It isuncontested that for several years prior to thisdispute all testing and repair on Bell-owned equip-ment leased to the State had been performed byemployees represented by Respondent. Respondent'spicketing, in protest against the assignment of thedisputed work to employees of the State, was for thepurpose of securing the return of work which thes This statement of the Board's approach to these cases was recentlycited with approval in N.LR.B. v. Enterprise Association etc., GeneralPipefitters, Local Union No. 638 [Austin Co.], 429 U.S. 507, 523, fn. 11(1977).employees it represented had historically performed.Thus, the objective was clearly work preservation.My colleagues in the majority, however, find thatthere was no work-preservation objective on thebasis that the picketing was not addressed to theState's labor relations vis-a-vis its own employees butwas designed to satisfy Respondent's objectives in itsrelationship with Bell. In so doing, my colleagues relyon Summit Valley Industries, 217 NLRB 902 (1975).Based on this case they appear to conclude that,unless the target of the picketing has a collective-bargaining relationship with the union, economicpressures of the type involved herein are alwaysillegal secondary activity. Such a mechanical ap-proach, to what I view as an overly broad statementof the law in Summit, would lead to unwarrantedresults. Thus, under that approach, where a uniondoes not have a collective-bargaining relationshipwith the picketed employer, such activity would bedeemed secondary without further inquiry. I submitthat a collective-bargaining relationship is not theonly relationship comtemplated by Section 8(bX4)which would entitle a union to engage in lawfulpicketing in an attempt to preserve work for itsmembers. As the Board stated in Koch, all of thesurrounding circumstances must be carefully scrutin-ized. Here, the parties to the dispute have an ongoingrelationship which justified Respondent in takingaction on behalf of its members to recapture orreclaim for unit employees work which they previ-ously performed. Thus, although the State had nocollective-bargaining relationship with Respondent,employees represented by Respondent had worked instate buildings performing the disputed work at theState's request. The State certainly was aware thatwhen it exercised its control to reassign the work itwas these employees who would lose work. Further,the work was to be performed at the same site and inthe same manner. Consequently, the State is not astranger to this Union or the employees it represents.This relationship, it seems to me, is sufficiently closeto permit Respondent to treat the State in the samemanner that it would treat an employer with whom ithad a collective-bargaining relationship. Certainly itcannot realistically be said that the "union pressureswere designed to involve the State in a dispute not itsown." 6Accordingly, I find that the State is not a neutralcaught up in a primary dispute between a union andan employer who is entitled to shield itself behind theproscriptions of the Act. Rather, I find that Respon-dent, Local 399, was engaging in picketing directedagainst the primary employer for the purpose of6 National Woodwork Manufacturers Association v. N.L.R.B. 386 U.S. 612(196%7).556 LOCAL 399, IBEWpreserving unit work. Therefore, I would dismiss thecomplaint.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: Thiscase was heard at Springfield, Illinois, on August 30, 1976.1The charge was filed by the Illinois Bell TelephoneCompany on May 14, and the complaint was issued onJune II1. Respondent (Local 399, International Brother-hood of Electrical Workers) filed its answer on June 18 andasserted therein three affirmative defenses. The primaryissues are whether Respondent violated Section 8(bX4)(i)and (ii) (B) of the National Labor Relations Act, asamended, by (I) inducing or encouraging employees of theState of Illinois and employees of other employers toengage in a strike or refusal to perform work for theiremployer, and (2) threatening, coercing, or restraining theState of Illinois and other persons with an object of forcingor requiring the State or others to cease using or otherwisedealing in the products and services of Illinois BellTelephone Company (Bell Telephone), or to cease doingbusiness with Bell Telephone.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due considerations ofthe briefs filed by the General Counsel, the Company, andthe Union,2I make the following:FINDINGS OF FACTI. JURISDICTIONIllinois Bell Telephone Company, an Illinois corporationwith various offices and places of business throughout theState of Illinois, is engaged in the business of providingtelephone and other telecommunications services to cus-tomers. During the period of June 1975 through May of thefollowing year, a representative period, it purchased andhad delivered to its Illinois facilities goods valued in excessof $50,000, which were transported to said facilities fromStates other than the State of Illinois. The Company andRespondent admit, and I find, that Bell Telephone is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Operation of the Division ofTelecommunicationsThe facts and chronology in this case are essentiallyundisputed. For the purpose of transmitting data betweensome of its agencies, the State of Illinois has a division ofI All dates are in 1976 unless otherwise stated.2 At the commencement of the heanng, the State of Illinois, by itscounsel, moved to quash a subpoena duces tecum that had been served on ittelecommunications which has its technical operationscenter in the Illinois data processing center in the stateoffice building in Springfield, Illinois. In providing commu-nications for its agencies, the State utilizes various types oftelecommunications facilities and equipment, of whichsome it owns, some is leased from various vendors, andsome is leased from Bell Telephone.Bell Telephone has a collective-bargaining agreementwith Respondent Union for the period of August 1, 1974,through August 6, 1977. The parties stipulated that theUnion has no collective-bargaining agreement with theState, and that it does not represent state employees.For 6 or 7 years prior to January 1974, if there was abreakdown in the State's data communication system atSpringfield, officials would make a trouble report to BellTelephone. A serviceman would be dispatched by Bell,who would take test gear, lift wires, and make tests on thedata sets until the fault was isolated and the circuit wasrepaired. The fault in the cable system could either be inBell-owned equipment, state-owned equipment, or othervendor-owned equipment, such as Western Union. Attimes the Bell serviceman would locate the problem in non-Bell-owned equipment. The State would then have to callin a serviceman from the actual vendor or, if the malfunc-tioning equipment was owned by the State, repair itthemselves. This procedure caused a substantial loss oftime in locating the fault in the State's data communicationsystem and resulted in the State's paying service fees to Bellfor problems that Bell could not correct.In January 1974, the state director of the department offinance made a formal complaint to the telecommunica-tions division, with the major complaint being that theywere experiencing too much downtime on the communica-tions facilities. The State then started to perform its owntests to locate the problems on the telecommunicationsequipment (herein called fault isolation), so as to find thecauses of trouble more quickly and cut down on the timeduring which the equipment was not functioning.State employees used clip leads and oscilloscopes tomake these tests, but they proved too elementary to isolateproblems in what LeVern Whitt, the manager of the State'sdivision of telecommunications in the department ofgeneral services, described as a "rat's nest of wires." Over600 line facilities terminate in the data center. Whitt hadbeen an employee of the State for the past 7 years in itstelecommunications division, and prior to that had workedfor Bell Telephone in its engineering department.In September 1974, the State started to look into thevarious types of jack field equipment that would speed upthe running of tests and problem determination. Suchequipment could be purchased from the manufacturer, theADC Company, or leased from Bell Telephone. The Statethereafter decided that it would be to its financial advan-tage to lease rather than purchase the jack field equipment,so a lease arrangement was entered into with Bell Tele-phone.by Respondent. After the motion to quash was granted, counsel for the Statewas excused, and the State did not further participate in the hearing.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Installation of Jack PanelsThe fault isolation equipment, herein called jack panels,was installed at the state facility in Springfield in July andAugust 1975.3 The jack panels were technologically ad-vanced equipment that allowed a technician to quickly andsimply isolate the problem on the circuits without goinginto the "rat's nest" of wires.Shortly after the jack panels were installed in Springfield,state employees began testing circuits leased from Bellusing the jack panels. In November 1975, the Union,pursuant to its collective-bargaining agreement with BellTelephone, filed a grievance alleging that Bell was violatingits contract by allowing the State to use its jack panels. Thegrievance was processed through the first two steps of thegrievance procedure without a satisfactory result beingsecured by the Union. At the time of the hearing of thiscase, the grievance was still pending.Sometime in the spring, Union Steward Lawrence White,an employee of Bell Telephone, and Local 399 BusinessRepresentative Kenneth Kramp contacted Director John-son of the Illinois department of labor. White admitted thatthe purpose of this meeting was to secure the assistance ofJohnson (a member of the IBEW) in attempting toconvince the department of general services not to use thejack panels. No results developed from the conference withJohnson.Thereafter, in early May, Kramp telephoned Whitt at thedivision of telecommunications. Kramp asked what thedivision planned on doing about the jack field equipment.Whitt responded that they did not plan on doing anythingdifferently than they had been doing, and that they weregoing to keep using the jack field equipment for faultisolation testing. Kramp answered that he was beginning toget some pressure about the jack field equipment. Whitttold him that he was sorry that Kramp was gettingpressured, but that the division of telecommunicationsintended to keep using the jack field equipment as it had inthe past.C. The Events of May 10On May 10, at 8:30 a.m., Respondent had pickets at thesouth entrance of the state office building in Springfield,where the State's data processing center is located, carryingpickets signs which stated:NOTICE TO PUBLIC, STATE OF ILL DEP. OF GEN'L SVCSTELECOMMUNICATIONS DIV. IN VIOLATION OF CONTRACTOF IBEW LOCAL 399. INFORMATIONAL PICKET.The pickets also passed out leaflets which stated as follows:NOTICE TO PUBLICTHE STATE OF ILLINOIS, GSA, DEPARTMENT OF TELE-COMMUNICATIONS, HAS MADE AN ARRANGEMENT WITHILLINOIS BELL TELEPHONE COMPANY FOR THEPERFORMANCE OF WORK ON ILLINOIS BELL DATACOMMUNICATION SYSTEMS.3 Equivalent equipment was also installed at the computer center at theUniversity of Illinois in Urbana in the following February.LOCAL 399, IBEW, HAS A COLLECTIVE BARGAININGAGREEMENT WITH ILLINOIS BELL TELEPHONE COMPANYTO PERFORM ALL WORK ON ILLINOIS BELL DATACOMMUNICATION SYSTEMS.GSA, DEPARTMENT OF TELE-COMMUNICATIONS HASASSIGNED EMPLOYEES OF THE STATE OF ILLINOIS TOPERFORM WORK ON PARTS OF ILLINOIS BELL'S DATACOMMUNICATION SYSTEMS. THIS WORK BY STATE OFILLINOIS EMPLOYEES VIOLATES THE COLLECTIVEBARGAINING AGREEMENT BETWEEN LOCAL 399, IBEW,AND ILLINOIS BELL TELEPHONE COMPANY.The Union also engaged in similar picketing at theUniversity of Illinois' administration building in Urbana.As a result of the picketing in Springfield, employees of theState's building and maintenance staff refused to cross thepicket line and did not go in the building that day toperform mechanical and electrical work.At 2 p.m. on the afternoon of the picketing, a meetingwas held in the state office building between representa-tives of the State and representatives of Local 399. Presentfor the State were Deputy Director Russell of the depart-ment of general services, the data and television systemsengineering manager, the operations manager of thecommunications technical operations center, the assistantchief counsel, and Whitt. The Union was represented byBusiness Representative Kramp, Dan Maddox, businessmanager from a Decatur local of the IBEW, and thesteward, White.Deputy Director Russell opened the meeting, stating thathe did not understand what the pickets were doing in frontof the state office building, and that he did not know whythe State of Illinois was being involved in a disputebetween Bell and the IBEW. Kramp responded for theUnion by stating that he wanted to make sure that nocontract agreements were violated, and that none of thejobs of union people was jeopardized. When Russell askedwhat the specific problems were as far as the picketing wasconcerned, Kramp responded that there were three prob-lem areas. The first one was that the State was testingequipment provided exclusively by Bell Telephone, andonly Bell crafts people should test that equipment. Thesecond problem was that state employees were doing theirwork. White raised the third point, stating that testing withthe jack field equipment by the State was not reallyrequired, and that the State could do fault isolation withthe test equipment it already had. Whitt disagreed withWhite, stating that they needed the jack field equipment.Whitt then asked why the pickets were in front of the stateoffice building, and Kramp again responded by saying thatthe Union had to make sure that there were no contractviolations, and that no jobs of union people were jeopard-ized. There was further technical discussion between Whittand White about the different types of communicationequipment used by the State. White finally stated that therewas no objection to the State doing fault isolation andtesting on its own equipment, but where the modernfacilities, jack field equipment, and communication facili-558 LOCAL 399, IBEWties were provided by Bell Telephone, that equipmentshould only be tested by IBEW crafts people. Whitt thenstated that until this dispute was settled between IllinoisBell and the IBEW, the State would refrain from using thejack field equipment on Illinois Bell communication facili-ties. Russell then asked the union representatives, if theState refrained from using the testing equipment, would thepickets be removed from the state office building. Krampadvised that on that basis the problem would be taken careof that afternoon. Later that afternoon, the pickets wereremoved from the state office facility and have notreappeared.After the meeting, Whitt telephoned the district market-ing manager of Bell Telephone, Gene Crum, informed himof the meeting, and advised him that the State had agreednot to use the jack panels on facilities provided exclusivelyby Illinois Bell. Crum responded that he was sorry that theState had taken that position. Whitt told Crum that withthe general assembly in session, and because of thepossibility of operations being curtailed, the State did nothave much choice but to refrain from utilizing the equip-ment until the dispute was settled. Whitt further told Crumthat, if the State received word from a responsible officialof Illinois Bell that the problem had been resolved, theywould commence using the jack field equipment. Heconcluded by telling Crum that the State was not going topay for the jack panels, and that during this period theywere going to look very closely at the performance ofIllinois Bell provided equipment; and, if any substantialdrop was noticed in the performance of Bell equipment,they would remove any and all such equipment.D. Contentions of the PartiesGeneral Counsel contends that by its conduct Respon-dent (I) induced and encouraged individuals employed bythe State of Illinois, and other employees, to engage in astrike or refusal in the course of their employment to use orwork upon jack panels, or perform services for theiremployer, and (2) threatened, coerced, and restrained theState and other persons-all with an object of forcing orrequiring the State to cease leasing jack panels from BellTelephone.Respondent Local 399 does not contest the facts asheretofore set forth, which on their face seem to make out aconventional secondary boycott. However, Respondentcontends in its briel that the facts remove its case "from thetraditional secondary boycott theories of the statute"because of "unique" aspects involving three main points:(1) the State is a political subdivision and thus exempt fromthe provisions of the statute as an employer; (2) the agentsof the State joined with Bell Telephone to conspire to haveequipment installed which would allow state employees toperform work traditionally performed by members ofLocal 399; and (3) Local 399 was only attempting to retainwork which it had previously performed and not trying tohave the State cease doing business with Bell Telephone,except for the limited area of its traditional work jurisdic-tion.E. Analysis and ConclusionsAs the facts clearly show, Local 399 had a primarydispute with Bell Telephone concerning the leasing of jackpanels to the State of Illinois. This lease allowed stateemployees to do speedy fault isolation work. Respondentclaimed that such work should have been done by itsmembers under the terms of its collective-bargainingagreement with Bell Telephone, and that the Company'saction violated this agreement. Bell Telephone was plainlythe primary employer involved in Local 399's dispute.Equally, the State of Illinois was clearly the secondaryemployer, as it had no collective-bargaining agreementwith Local 399, nor were its employees represented by theUnion. The Union's dispute with the State was secondaryas it had only arisen because of its primary and underlyingdispute with Bell Telephone relating to the leasing of jackpanels to the State. Local 25, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica (J. C. Driscoll Transportation, Inc.), 148 NLRB 845, 850(1964).Respondent recognized its primary dispute was with Bellwhen, in November 1975, Local 399, acting under theterms of its contract, tried to achieve its objective by filinga grievance with Bell. Then, in April, Respondent soughtthe help of the director of the Illinois department of laborto convince the State not to use the jack panels. When thisaction, like the grievance proceeding, was unsuccessful, theUnion put direct pressure on the State by picketing its twooffice buildings in which the jack field equipment waslocated. Both sites, the data processing center in Spring-field, and the data processing center in Urbana, were State-owned property in which the State was engaged in doingbusiness. As a result, employees of the State, the secondaryemployer, refused to perform services. I find, in agreementwith General Counsel, that the picketing engaged in byLocal 399 constituted proscribed secondary activity withinthe meaning of Section 8(b)(4XBXi) and (ii) of the Act forreasons stated herein.In the case of International Brotherhood of ElectricalWorkers, AFL-CIO, et al. (Illinois Bell Telephone Compa-ny), 179 NLRB 202, (1969), Trial Examiner S. M. Singercogently set forth the heart of Subsection (i) and (ii) ofSection 8(b)(4):1. Section 8(b)(4Xi) and (iiXB), insofar as hererelevant, prohibits a union or its agents from inducingor encouraging employees of a secondary employer torefuse to handle products or perform services, and fromthreatening, restraining, or coercing secondary employ-ers, where an object of such conduct is to force orrequire a secondary employer to cease doing businesswith the primary or disputing employer. Thus, aviolation under these statutory provisions requires twoelements: (I) an object to bring about cessation ofbusiness between the primary and secondary employ-ers; and (2) inducement of secondary employees andcoercion of secondary employers to achieve the pro-scribed objective.Based on the entire record I find that an object of thepicketing was the involvement of the employees of the559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDState of Illinois in the Union's dispute with Bell Telephonein order to force the State to cease doing business with BellTelephone, the primary employer, by bringing illegalpressure on Bell. Although Respondent contends in itsbrief that it was merely engaging in "informational picket-ing," it was nonetheless picketing at the premises of thesecondary employer. Long ago, 'in Sailors' Union of thePacific, AFL (Moore Dry Dock Company), 92 NLRB 547,549 (1950), the Board established criteria to aid in deter-mining when picketing at the premises of a secondaryemployer may be presumed to be for a primary objective:(a) [t]he picketing is strictly limited to times when thesitus of dispute is located on the secondary employer'spremises ...(b) at the time of the picketing the primaryemployer is engaged in its normal business at the situs ...(c) the picketing is limited to places reasonably close to thelocation of the situs; and (d) the picketing discloses clearlythat the dispute is with the primary employer.Local 399's picketing plainly failed to meet requirements(a), (b), and (d) of Moore Dry Dock, and Respondent hasnot undertaken to contend that its picketing met thesestandards. There is no evidence that Bell employees werescheduled to be in, or were in, the State building, or thatBell was engaged in its normal business at the site of thepicketing on May 10. Finally, the picket signs failed todisclose that its dispute was with Bell Telephone, notmentioning Bell's name in any form. On the contrary, thepicket legend read that the "STATE OF ILL ...TELECOMMUNICATIONS DIV. [was J IN VIOLATION OFCONTRACT OF IBEW LOCAL 399." By any objective test, thispicket sign was misleading, as it stated bluntly that theState was "IN VIOLATION OF CONTRACT OF IBEW LOCAL399," and did not mention the employer with whom it hadits contract, and with whom it had a primary dispute, BellTelephone. Plainly, the wording on the picket sign soughtto enmesh the State, a neutral party, in Respondent'sprimary dispute with Bell Telephone.This finding of an illegal object of the picketing isreinforced by statements of Respondent's officials made atthe hastily summoned meeting with state officials on theafternoon of the picketing. When Director Russell askedwhy the picketing was taking place, and why the State wasbeing involved in a dispute between Bell Telephone andthe Union, Business Agent Kramp repeatedly conveyed tothe State that the object of the picketing was to protect theRespondent's exclusive right to work on the jack panels. Itwas evident that the only way the Union's work could bepreserved was for the State to cease leasing jack panelsfrom Bell Telephone. Steward White admitted reluctantlyat the hearing that after the meeting commenced theUnion's purpose was to get the State to cease using thejackpanels. Finally, when Whitt saw that the Union was notgoing to budge on removing the picket line as long as stateemployees used the jack panels, the State got the message.It then informed the Union that it would refrain from usingthe jack panels until Bell Telephone and the Union settledits dispute. Respondent, as its quid pro quo, promptlyremoved the picket line that afternoon.The record does not indicate that there was any cessationof business between Bell Telephone and the State of Illinoisother than that the State refrained from using the jackpanels as well as paying for them. However, as the SupremeCourt has held, it is not necessary to find that an object wasfor a complete cessation of business in order to find aviolation of Section 8(b)(4XB). N.LR.B. v. Local 825,International Union of Operating Engineers, AFL-CIO[Burns and Roe, Inc.] 400 U.S. 297 (1971).Under all the circumstances, I find that an object of thepicketing was to implicate the neutral employer, the Stateof Illinois, in Local 399's dispute with Bell, in violation ofSection 8(b)(4)(i) and (iiXB) of the Act.It is equally clear that by its picketing at the state officebuilding, Local 399 induced and encouraged employees ofthe State, the secondary employer, not to go into thebuilding and perform their mechanical and electrical dutiesfor their employer, and thereby violated the Act. "Thenormal purpose of a picket line is to persuade employeesnot to cross it." N.LR.B. v. Dallas General Drivers,Warehousemen & Helpers, Local No. 745, AFL-CIO [Asso-ciated Wholesale Grocery of Dallas] 264 F.2d 642, 648 (C.A.5, 1959).F. The Affirmative Defenses of Respondent1. The status of the State of IllinoisRespondent urges in its brief, as it did in its answer, thatsince the State of Illinois is a governmental body it "is notan employer which can fulfill the requisite secondaryemployer portion of Section 8(bX4)(B)."Such an argument may have been valid prior to 1959, butit has no validity since the 1959 amendments to Section8(b)(4). Since the 1959 amendments to the Act, Section8(b)(4) refers merely to "any person" as distinguished from"any employer" (the pre-1959 wording) engaged in com-merce as a proscribed target of secondary activity comingwithin the ban of Section 8(b)(4). It is accordingly foundthat the State of Illinois is a person within the meaning ofSection 8(bX4) and is entitled to the protection of the Act,and from being enmeshed in the secondary activities ofRespondent. Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (Mansfield Contracting Corporation),205 NLRB 559 (1973); Local No. 16, International Long-shoremen and Warehousemen's Union (City of Juneau), 176NLRB 889, (1969); District Lodge No. 123, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO (Pacific Crane & Rigging Company), 167 NLRB 977(1967).2. The State as an ally of Bell TelephoneThe s-cond affirmative defense of Respondent as setforth in its answer invoked the "ally doctrine" by stating,"the State of Illinois has so allied itself with Illinois BellTelephone as to remove itself from the potential categoryof secondary employer." As proof of this alliance, Respon-dent relies on some kind of vague conspiracy, alleging in itsbrief that "the agents of the State ...in the person ofWhitt and others under his authority actively joined withIllinois Bell ...to conspire to have equipment installedwhich would allow State employees to perform the worktraditionally performed by members of Local 399."560 LOCAL 399, IBEWRespondent did not set forth just what the essentials ofthe conspiracy consisted of, neither citing unlawful acts orunlawful means, nor the names of any alleged conspiratorother than Whitt. The evidence merely shows that Whitt,the manager of the telecommunications division of theState, was under pressure from his supervisor to cut downon the amount of time that the communication system wasnot functioning due to breakdowns. After experimentingwith elementary type equipment, the State openly leased apiece of sophisticated equipment from Bell that it couldhave in fact purchased from the actual manufacturer. It istrue that Whitt formerly worked for Bell Telephone, butthat was 8 years prior to his employment by the State, andhis work at Bell was different from his duties with the State.This is too weak a reed to rely on for Respondent'sconspiracy theory. Also, when the crunch came at theconference on May 10, Whitt advised Respondent's repre-sentatives that the State was not going to use the jackpanels, and, after the meeting, he notified Crum that theState was not going to pay for the jack panels. These arehardly the reactions of a coconspirator. I find thatRespondent's conspiracy-ally theory is without merit.The conventional "ally doctrine," which Respondentadmittedly seeks herein to extend beyond its recognizedboundaries, is also not applicable to the facts of this case.The ally doctrine has heretofore been applied to twosituations: (1) where a secondary employee performs struckwork; i.e., work which, but for the labor dispute, theprimary employees would ordinarily perform (N.L R.B. v.Business Machine and Office Appliance Mechanics Confer-ence Board, Local 459, International Union of Electrical,Radio & Machine Workers, CIO [Royal Typewriter Co.] 228F. 553 (C.A. 2, 1955)); or (2) where the operations of thesecondary and primary employers are commonly ownedand controlled to such an extent that the two may beregarded as a single employing enterprise (United Brother-hood of Carpenters and Joiners of America, AFL-CIO, et al.(J. G. Roy and Sons Company), 120 NLRB 1016 (1958);International Brotherhood of Electrical Workers, AFL-CIO,et al., supra). In these two situations, the secondaryemployer loses its protected neutral status under Section8(b)(4). Neither situation is present here, nor does Respon-dent claim that such factual conditions exist. Since therewas no strike by Respondent's members against BellTelephone, there was no struck work. It is obvious that theState of Illinois and Bell Telephone were not commonlyowned, nor was there even any indicia of common laborrelations, common supervision, or common employees.United Brotherhood of Carpenters and Joiners of America,AFL-CIO, Local No. 639 and Summit, Medina & PortageCounties, District Council of Carpenters (United States SteelCorp.), 203 NLRB 1112 (1973). Hence, I find that BellTelephone was not an ally of the State of Illinois, and thatthis defense does not defeat the General Counsel's case.4 The Board had long recognized the legitimacy of work-preservationclauses like that involved in National Woodwork, not only in the construc-tion industry, but also in other industnes. Milk Wagon Drivers and DairyEmployees Union Local 603, International Brotherhood of Teamsters, Chauf-3. The work-preservation defenseWe now turn to Respondent's final and major defensewhich is based on the work-preservation doctrine. Respon-dent argues that it had a lawful primary object, workpreservation for its members, and it could, therefore, bringpressure to achieve that lawful objective by picketing theState of Illinois. Respondent cites National WoodworkManufacturers Association, et al., 386 U.S. 612 (1967), asauthority for its position. However, I find that there is animmediate and essential difference between the facts inNational Woodwork and the facts in the instant case thatmake it inapplicable.In National Woodwork, Frouge Corporation, a generalcontractor, was subject to a collective-bargaining agree-ment between a carpenter's union and a contractor'sassociation. A sentence in a provision of that agreemententitled "Rule 17" provided that " 'no member of thisDistrict Council will handle. ..any doors. ..which havebeen fitted prior to being furnished on the job.' " Subse-quently, the general contractor purchased prefabricateddoors, and, when they were delivered to the jobsite, theunion ordered its members not to hang the doors, and themembers obeyed the order. National Woodwork Manufac-turers filed charges with the Board, alleging, among otherthings, that in enforcing the "we will not handle" sentencein the collective-bargaining agreement the union was inviolation of Section 8(bX4XB) of the Act. The SupremeCourt held that the union's maintenance and enforcementof this clause against Frouge involved a primary dispute bythe carpenters against their employer and was thereforeprimary activity outside of the prohibition of Section8(b)(4XB).The carpenters action against Frouge was bottomed onthe fact that they had a written work-preservation clause intheir collective-bargaining agreement with their employerby which they contractually protected their traditionalwork of cutting out and fitting doors on the jobsite. "Thetouchstone is whether the agreement or its maintenance isaddressed to the labor relations of the contracting employ-er vis-a-vis his own employees." National Woodwork, supraat 645.In the instant case, Respondent had no agreement withBell Telephone (such as the carpenters had in their "Rule17" in National Woodwork) by which Local 399 staked outits asserted traditional work jurisdiction of fault finding oncircuits leased to customers.Time after time in its brief Respondent speaks of Local399's "traditional work jurisdiction," "traditional work ontesting," and "the Union's jurisdiction," but it nevermentions a work-preservation clause as being contained inits contract with Bell Telephone.4The reason is clear whyRespondent does not assert a contractual work-preserva-tion clause, and that is because there is none to be found inthe collective-bargaining agreement that it negotiated andexecuted with Bell Telephone covering the time periodmaterial to this case. (Resp. Exh. 4.)feurs, Warehousemen and Helpers of America (Drive-Thru Dairy, Inc.). 145NLRB 445 (1963); Retail Clerks' Union, Local No. 648, Retail ClerksInternationalAssociation (Brentwood Markets, Inc.). 171 NLRB 1018 (1968).561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the concluding portion of Respondent's brief, Respon-dent perceives this fundamental difference between theunion's rights in National Woodwork and Local 399's rightsin the instant case, and states, "Local 399 recognizes thatthe National Woodworkers [sic] case was one involvingcontractual language between the Union and the primaryemployer," but submits that the basic principles set forth inNational Woodwork are still applicable to the facts of thiscase. I do not agree. The carpenters in National Woodworkhad a lawful work-preservation clause in their contract thatset forth their rights to certain job protection vis-a-vis theiremployer, and they had a right to enforce this workpreservation-clause in their primary dispute with theiremployer. Since Local 399 did not have a work-preserva-tion clause with Bell Telephone, it cannot substitutetherefor some vague concept of its traditional workjurisdiction and, relying thereon, bring economic pressureon a neutral employer, the State of Illinois.In National Woodwork the court recognized the conceptthat a union wants to, and may protect, the traditional unitwork of its members who are working for an employer. Aproper way to protect that work is for the union to secure alegitimate work-preservation clause in its contract with thatemployer. In the event the contracting employer defaultson the clause, the union may enforce it by exerting pressureon the employer who agreed to that term of employment;i.e., the primary employer. However, the union may notdirect its pressure against a neutral or secondary employerto enforce the clause, because there is no privity of contractor collective-bargaining relationship. This concept wasrecently upheld in United Brotherhood of Carpenters &Joiners of America, Local 112, AFL-CIO and its Agent,Southwest Building Trades Council of Montana, AFL-CIO(Summit Valley Industries, Inc.), 217 NLRB 902 (1975), inwhich the Board rejected a work-preservation defense toexert pressure against secondary employers, employerswith whom the union had no collective-bargaining agree-ment. The union did have contracts with area contractorscontaining work preservation clauses, which set forthspecific aspects of carpentry work which signatory contrac-tors had to have performed at the construction site on thetrucked-in, factory-made, modular houses. The manufac-turers of the houses did not have collective-bargainingagreements with the carpenter's union. Pressure, includingpicketing, was brought against the manufacturers of thehouses by the carpenters. The Board, after reviewingNational Woodwork in great detail, found that the carpen-ters' conduct violated Section 8(b)(4)(i) and (ii)(B), stating(Summit Valley Industries, supra at 917):Underlying National Woodwork is the concept that aunion may protect traditional unit work of employeeswho are working for a particular employer. Necessarilythis envisages the existence of an established bargainingrelationship between the union and the employer, orthere will be nothing that can be preserved.... thepressure against him [the noncontracting employer] canscarcely be viewed as having a primary work preserva-3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.tion object, because no bargaining unit or bargainingrelationship exists. The pressure is thus not addressedto the "labor relations of the contracting employer vis-a-vis his own employees" but must be seen as "tactical-ly calculated to satisfy union objectives elsewhere" andtherefore as secondary.In contrast to the relationship in National Woodwork,Respondent herein had no work-preservation clause in itscontract with Bell Telephone, just as it had no collective-bargaining relationship with the State of Illinois. I thereforefind that Respondent's work-preservation defense is with-out merit and does not defeat the General Counsel's case.In sum, I find that an object of the picketing engaged in byRespondent on May 10 at the Illinois state office buildingswas to require the State of Illinois to cease doing businesswith Bell Telephone in the use of jack panel fault findingequipment on circuits leased from Bell, and to enmesh theState in its dispute with Bell Telephone in violation ofSection 8(bX4)(i) and (ii)(B) of the Act.CONCLUSIONS OF LAWI. Local 399, International Brotherhood of ElectricalWorkers, is a labor organization within the meaning ofSection 2(5) of the Act.2. Illinois Bell Telephone Company is an employerengaged in commerce or industries affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act,and the State of Illinois is a person engaged in commercewithin the meaning of Section 8(b)(4) of the Act.3. By picketing the State of Illinois on May 10 at itsstate office building containing its data processing centerand at its communication site at the University of Illinoisin Urbana, Illinois, with an object of forcing or requiringthe State of Illinois to cease doing business with IllinoisBell Telephone Company in the use of jack field testingequipment, Respondent has engaged in unfair labor prac-tices affecting commerce proscribed by Section 8(bX4)(i)and (iiXB) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4Xi) and(iiXB) of the Act, I shall recommend that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I hereby issue the following recommended:ORDER5The Respondent, Local 399, International Brotherhoodof Electrical Workers, Springfield, Illinois, its officers,agents, and representatives, shall:1. Cease and desist from:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.562 LOCAL 399, IBEW(a) Inducing or encouraging any individual employed bythe State of Illinois, or any other person engaged incommerce or an industry affecting commerce, to engage ina strike or a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle orwork on goods, articles, materials or commodities, or toperform any services, where an object thereof is to force orrequire the State of Illinois or any other person to ceasedoing business with Illinois Bell Telephone Company.(b) Threatening, restraining, or coercing the State ofIllinois or any other person engaged in commerce or in anindustry affecting commerce, where an object thereof is toforce or require the State of Illinois or any other person tocease doing business with Illinois Bell Telephone Compa-ny.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its offices and meeting halls in Springfield,Illinois, copies of the attached notice marked "Appen-dix."6 Copies of the notice, on forms provided by theOfficer-in-Charge for Subregion 38, after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(b) Furnish said Officer-in-Charge with signed copies ofthe aforesaid notice for posting by the State of Illinois, if it6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."is willing, at places where it customarily posts notices to itsemployees.(c) Notify the Officer-in-Charge for Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT induce or encourage employees of theState of Illinois, or of any other person engaged incommerce or in an industry affecting commerce, toengage in a strike or a refusal to perform services,where an object thereof is to force or require the Stateof Illinois to cease doing business with Illinois BellTelephone Company.WE WILL NOT threaten, restrain, or coerce the Stateof Illinois, or any other person engaged in commerce orin an industry affecting commerce, where an objectthereof is to force or require the State of Illinois or anyother person to cease doing business with Illinois BellTelephone Company.LOCAL 399, INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS563